Citation Nr: 0025459	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Evaluation of patellofemoral syndrome of the right knee 
with history of right patellar fracture, currently evaluated 
as 10 percent disabling.

3.  Evaluation of patellofemoral syndrome of the left knee 
with history of left patellar fracture, currently evaluated 
as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to September 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hearing loss, granted service connection for patellofemoral 
syndrome of the right knee assigning a 10 percent disability 
evaluation, and granted service connection for patellofemoral 
syndrome of the left knee assigning a noncompensable 
evaluation.  

Due to the veteran's relocation, the veteran's claims folder 
was transferred from the Roanoke, Virginia RO to the No. 
Little Rock, Arkansas RO.  The veteran, in his October 1998 
VA Form 9, requested a hearing before a Member of the Board 
at the RO.  However, in November 1999, the veteran withdrew 
this request, and requested a hearing before a hearing 
officer at the RO.  In January 2000, the veteran and his 
representative appeared before a hearing officer at a hearing 
at the No. Little Rock RO. 

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
higher evaluations for his right and left knee disabilities 
to the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  A bilateral hearing loss disability is attributable to 
service.

2.  The veteran's patellofemoral syndrome of the right knee 
with history of right patellar fracture has been manifested 
by complaints of pain, some limitation of motion, and 
retropatellar grating.

3.  The veteran's patellofemoral syndrome of the left knee 
with history of left patellar fracture has been manifested by 
complaints of pain, some limitation of motion, and 
retropatellar grating.

4.  There was no objective evidence of recurrent subluxation 
or lateral instability in either knee after service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.385 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral syndrome of the right knee with history of 
right patellar fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003-5260-5261 (1999).

3.  The criteria for a 10 percent evaluation for 
patellofemoral syndrome of the left knee with history of left 
patellar fracture has been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003-5260-5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he developed hearing loss as 
the result of his service.  Initially, the Board addresses 
the question of whether the claimant has presented evidence 
of a well grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The evidence, in brief, 
shows that the veteran served onboard the USS Wasp, 
experienced a change in hearing during service, that he has 
reported he was exposed loud noise during such service, and 
that hearing loss has been diagnosed.  In view of these 
findings, the Board concludes that the veteran's claim is 
well grounded.  Once it has been determined that a claim is 
well grounded, VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to that claim.  38 
U.S.C.A. § 5107.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

The RO denied service connection for hearing loss disability, 
noting that disability for VA purposes was not demonstrated 
during service.  That is not the correct standard.  The 
provisions of 38 C.F.R. § 3.385 do not have to be met during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

At the veteran's induction examination in October 1992, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
0
0
0
LEFT
0
10
0
10

In a July 1993 audiogram during service, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
5
5
5
LEFT
10
5
5
5

In a July 1994 audiogram, the veteran exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
10
10
LEFT
15
15
15
10

However, at his separation examination in June 1997, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
0
0
5
LEFT
5
0
0
10

At a February 1998 VA audiological examination, the veteran 
complained of decreased hearing.  The veteran reported a 
history of exposure to artillery noise while in service.  An 
audiogram revealed that the veteran exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
45
45
LEFT
25
30
35
55

Speech discrimination scores were 88 percent in the right ear 
and 92 percent in the left ear.  The examiner specifically 
noted that the audiogram results indicate a borderline normal 
to moderate sloping hearing impairment bilaterally.  The 
results were not normal.  Hensley.  

In a January 2000 VA audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
10
15
15
LEFT
15
15
15
10
 
Speech discrimination scores were 90 percent in the right ear 
and 92 percent in the left ear.  

The Board has reviewed the probative evidence of record.  
Service medical records show that the veteran's hearing was 
within the normal range in both ears at the time of his entry 
into service and at the time of his discharge from service.  
However, comparison of audiograms revealed a decrease in 
hearing during service.  Additionally, VA audiological 
evaluation in February 1998, shortly after discharge from 
service, revealed auditory thresholds that were consistent 
with hearing loss disability as defined at 38 C.F.R. § 3.385, 
while VA audiological evaluation in January 2000 revealed 
speech recognition scores that were consistent with hearing 
loss disability as defined at 38 C.F.R. § 3.385.  Despite the 
inconsistent findings recorded on these evaluations, it is 
undeniable that the veteran exhibited disability on both.  
Thus, the evidence establishes that he has impairment of 
hearing under VA standards and we are unable to establish any 
basis to attribute the post service disability to anything 
other than the inservice abnormalities.  Accordingly, 
resolving doubt in the veteran's favor, the Board concludes 
service connection is warranted for bilateral hearing loss 
disability.
    
II.  Evaluation

The Board finds that the veteran's claims for higher 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued the issues as evaluations 
of right and left knee disorders.  The veteran is not 
prejudiced by the 

naming of these issues.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issues have 
been phrased.  It also appears that the Court has not 
provided a substitute name for this type of issue.  In 
reaching the subsequent determination, the Board has 
considered whether staged ratings should be assigned.  Before 
the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the veteran in 
considering the issues as entitlement to higher evaluations 
on appeal from the initial grant of service connection.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  If a veteran has an 
unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location. 38 C.F.R. § 4.20 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1999), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R. § 4.14 (1999).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In a precedent 
opinion dated August 14, 1998, the Acting General Counsel of 
the VA clarified that for a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  VAOPGPREC 9-98 (Aug. 14, 1998).  

Slight recurrent subluxation or lateral instability of the 
knee warrants the assignment of a 10 percent disability 
evaluation.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).  

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  Where, 
however, the limitation of motion of the specific joint is 
noncompensable under the codes, a rating of 10 percent is for 
application for each major joint affected.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (1999).  

A.  Right knee

Service medical records reveal that the veteran was seen 
complaining of right knee pain and decreased range of motion.  
X-rays revealed a bipartate patella.  The diagnoses included 
fracture of right patella and patellofemoral syndrome.  A 
knee brace was provided to the veteran.  At his June 1997 
Medical Board evaluation, there was point tenderness on the 
lateral aspect of the patellar tendon just inferior to the 
patella on the right with small effusion.  The diagnoses 
included patellofemoral syndrome.

At a February 1998 VA examination, the veteran complained of 
pain, popping and cracking, and giving way of the right knee.  
Range of motion of right knee revealed active flexion to 80 
degrees and extension to 0 degrees.  Passive flexion was 0 to 
100 degrees, and extension was 0 degrees.  X-rays of the 
right knee revealed right patella fracture with nonunion of 
the fracture fragments.  The diagnoses included fracture of 
the right patella, recovered with residual discomfort and 
grating on motion, patellofemoral syndrome.  In a May 1998 
rating decision, the RO granted service connection for 
patellofemoral syndrome of the right knee with history of 
right patellar fracture and assigned a 10 percent disability 
evaluation.

At his January 2000 hearing, the veteran testified that he 
experienced intense pain when rising to a stand, that the 
knee occasionally buckled, and that he wore a knee brace.  
The veteran stated that he could not participate in sports 
due to his knee disability and that he took Motrin for pain.

At a January 2000 VA examination, the veteran described his 
knee pain as a 7 on a scale of 10.  He complained of pain and 
stiffness in the right knee especially after sitting for a 
long period of time or after a short period standing.  On 
evaluation, there was no effusion and Lachman and Drawer's 
signs were negative.  There was no pivot shift or 
impingement, and the knees were described as stable.  Range 
of motion was 0 to 130 with pain in the patellar tendons at 
extreme flexion.  Palpitation of the right knee along the 
edge of the patella revealed a slight bone irregularity.  
Retropatellar grating as well as a snap or pop was noted on 
flexion, extension, and external rotation.  X-rays of the 
right knee revealed bipartate patella.  The diagnoses 
included bipartate patella of the right knee, early stage 
chondromalacial patella of the right knee, and chronic 
patellar tendonitis. 

The veteran is clearly competent to report that his 
service-connected symptomatology has increased in severity.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, 
he maintains that his evaluation for his right knee should be 
higher as he experienced pain and instability in his right 
knee.  The RO has rated the right knee disability by analogy 
to Diagnostic Code 5257, subluxation or lateral instability 
of the knee.  Upon review of the evidence, the Board notes 
that although the veteran has complained of giving way of the 
right knee with associated pain, there is no objective 
evidence of recurrent instability or subluxation.  The Board 
has considered the propriety of rating the right knee 
disability under Diagnostic Code 5257, and concludes that in 
the absence of recurrent subluxation or lateral instability, 
rating under this diagnostic code is not appropriate.

However, recent medical examinations have revealed limitation 
of range of motion of the right knee from 0 to 80/130 
degrees.  There was also objective evidence of pain and 
retropatellar grating on movement.  In view of the limited 
motion and retropatellar grating of the knee joint, the 
appropriate rating should be under Diagnostic Codes 5003-
5260-5261 for the periarticular pathology of the right knee 
productive of painful or limited motion.  

In considering the disability under Diagnostic Codes 5260-
5261, the Board notes that in no case has the degree of 
limitation of flexion or extension that has been objectively 
confirmed been compensable under Diagnostic Codes 5260 or 
5261.  However, it is significant that clinical findings have 
included pain with retropatellar grating.  This evidence, of 
limited motion to a noncompensable degree with accompanying 
findings such as satisfactory evidence of painful motion, 
supports a 10 percent rating, but no higher, under Diagnostic 
Codes 5003-5260-5261 for the right knee.  A rating higher 
than 10 percent would not be appropriate because there is no 
competent evidence of limitation of motion of the right knee 
to a compensable degree.  In reaching this conclusion, the 
Board does not find that additional compensation is warranted 
due to the factors expressed in DeLuca and the regulations.  

Accordingly, the Board finds that a preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's patellofemoral syndrome of the right knee with 
history of right patellar fracture, now evaluated under 
Diagnostic Codes 5003-5261-5261.  


B.  Left knee

Service medical records reveal that the veteran was seen 
complaining of left knee pain with walking and climbing 
stairs.  The diagnoses included avulsion of the left patella, 
patellar tendonitis, and patellofemoral syndrome.  A knee 
brace was provided to the veteran.  At his June 1997 Medical 
Board evaluation, there was point tenderness on the medial 
aspect of the patellar tendon just inferior to the patella on 
the right with small effusion.  The joint was stable.  The 
diagnoses included patellofemoral syndrome.

At a February 1998 VA examination, the veteran complained of 
pain, popping and cracking, and giving way of the left knee.  
Range of motion of left knee revealed active flexion to 90 
degrees and extension to 0 degrees.  Passive flexion was 0 to 
120 degrees, and extension was 0 degrees.  The diagnosis was 
patellofemoral syndrome.  In a May 1998 rating decision, the 
RO granted service connection for patellofemoral syndrome of 
the left knee with history of left patellar fracture and 
assigned a noncompensable evaluation.

At his January 2000 hearing, the veteran testified that he 
experienced pain in his left knee and that he could not 
participate in sports due to his knee disabilities.

At a January 2000 VA examination, the veteran described his 
knee pain as a 7 on a scale of 10.  He complained of pain and 
stiffness in the knee especially after sitting for a long 
period of time or after a short period standing.  On 
evaluation, there was no effusion and Lachman and Drawer's 
signs were negative.  There was no pivot shift or 
impingement, and the knees were described as stable.  Range 
of motion was 0 to 130 with pain in the patellar tendons at 
extreme flexion.  Retropatellar grinding was noted on 
external rotation, flexion, and extension.

As noted above, the veteran is clearly competent to report 
that his service-connected symptomatology has increased in 
severity.  Layno, 6 Vet. App. at 470.  In this case, he 
maintains that his evaluation for his left knee should be 
higher as he experienced pain in his left knee.  The RO has 
rated the left knee disability by analogy to Diagnostic Code 
5257, subluxation or lateral instability of the knee.  Upon 
review of the evidence, the Board notes that although the 
veteran had some instability of the left knee during service 
and has continued to complain of pain, there is no objective 
evidence of recurrent instability or subluxation.  The Board 
has considered the propriety of rating the left knee 
disability under Diagnostic Code 5257, and concludes that in 
the absence of recurrent subluxation or lateral instability, 
rating under this diagnostic code is not appropriate.

However, recent medical examinations have revealed limitation 
of range of motion of the right knee from 0 to 90/130 
degrees.  There was also objective evidence of pain and 
retropatellar grating on movement.  In view of the limited 
motion and retropatellar grating of the knee joint, the 
appropriate rating should be under Diagnostic Codes 5003-
5260-5261 for the periarticular pathology of the left knee 
productive of painful or limited motion.  

In considering the disability under Diagnostic Codes 5260-
5261, the Board notes that in no case has the degree of 
limitation of flexion or extension that has been objectively 
confirmed been compensable under Diagnostic Codes 5260 or 
5261.  However, it is significant that clinical findings have 
included pain with retropatellar grating.  This evidence, of 
limited motion to a noncompensable degree with accompanying 
findings such as satisfactory evidence of painful motion, 
supports a 10 percent rating, but no higher, under Diagnostic 
Codes 5003-5260-5261 for the right knee.  A rating higher 
than 10 percent would not be appropriate because there is no 
competent evidence of limitation of motion of the left knee 
to a compensable degree.  In reaching this conclusion, the 
Board does not find that additional compensation is warranted 
due to the factors expressed in DeLuca and the regulations.  
Accordingly, the Board concludes that a 10 percent disability 
evaluation is warranted for patellofemoral syndrome of the 
left knee with history of left patellar fracture.
  
The Board finds that the holding in Esteban, 6 Vet. App. at 
262, is not applicable in this instance as the symptomatology 
for the knee disorders were duplicative and there was no 
objective evidence of recurrent subluxation or instability to 
warrant a separate evaluation under that Diagnostic Code.  
See 38 C.F.R. § 4.14.

ORDER

Service connection for bilateral hearing loss disability is 
granted.  An evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee with history of 
right patellar fracture is denied.  A 10 percent evaluation 
for patellofemoral syndrome of the left knee with history of 
left patellar fracture is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

